Citation Nr: 0706300	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2004.  In October 2005, the appellant appeared at 
a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran has a medical diagnosis of PTSD linked to in-
service stressors which are consistent with combat.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed, as any deficiencies, such 
as VA's failure to obtain all potentially relevant VA medical 
records, have not prejudiced the outcome. 

The veteran claims that he developed PTSD due to stressful 
experiences in Vietnam.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

Service medical records do not show any psychiatric 
abnormalities or complaints during service.  Service 
personnel records show that he served in Vietnam from June 
1967 to June 1968, and was awarded the Combat Infantryman 
Badge.  He was credited with participation in the Vietnam 
Counteroffensive, Phase III, and the TET Counteroffensive.  
The veteran's conduct and efficiency ratings deteriorated 
from "excellent" to "fair" after his return from Vietnam.

In connection with the veteran's initial claim for service 
connection for PTSD, received in June 2004, a VA examination 
was conducted in November 2004, to ascertain whether PTSD was 
present.  The veteran described various atrocities resulting 
in injury or death to many individuals in which he was 
involved, mostly as a witness.  He said he had intrusive 
thoughts regarding these incidents.  He said he had 
nightmares, but did not describe them, and denied all other 
symptoms of PTSD.  His affect was full.  He scored 84 on the 
Mississippi Scale of Combat-Related PTSD, which was below the 
clinical cutoff for Vietnam veterans.  A long history of 
marijuana use was also reported, and the diagnosis was 
marijuana dependence.  The examiner noted that the veteran 
did not meet the criteria for PTSD either in terms of a 
specific identified stressor or in terms of full symptom 
presentation.  

VA outpatient treatment records show that in October 2004, a 
PTSD screen was reportedly positive.  The veteran underwent a 
psychological evaluation in December 2004.  He reported that 
he had had anxiety symptoms related to his Vietnam 
experiences for many years, which had worsened during the 
past two years, with the situation in the Middle East.  He 
stated he witnessed the killing of two Vietnamese prisoners 
by other soldiers in his unit.  He reported hypervigilence, 
with numerous intrusive memories about the war.  He said he 
had been involved in counseling at a Vet Center many years 
earlier, but stopped, as he found the participation actually 
increased his distress.  The diagnosis was anxiety disorder, 
and it was noted that while he appeared to have features of 
PTSD, he did not currently met all of the diagnostic criteria 
for that disorder.  

Records of his subsequent outpatient therapy show that in 
April 2005, he reported, in addition to having witnessed the 
killing of two Vietnamese prisoners by other soldiers in his 
unit, that he saw the remains of soldiers who had been 
accompanied by women and a child, all of whom had been killed 
by a grenade from his unit.  Later that month, he reported 
that he had been intensely afraid during his last few weeks 
in Vietnam that he would be killed.  On this occasion, the 
therapist noted that the veteran appeared to meet the 
criteria for a diagnosis of PTSD.  Subsequent sessions show 
the veteran's preoccupation with the war in Iraq, which, it 
was noted in June 2005, had exacerbated his PTSD symptoms.  

Thus, there is conflicting medical evidence as to whether the 
veteran has PTSD linked to an in-service stressor.  In 
evaluating the probative value of medical opinion evidence, 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches should be 
taken into consideration.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  

In November 2004, the examiner found PTSD was not present 
based on both the absence of an identifiable stressor, and 
the lack of sufficient symptoms of PTSD to meet the criteria 
for a diagnosis.  As to the latter, while the veteran's VA 
therapist also came to a similar conclusion in his initial 
evaluation, further contact with the veteran led to him to 
conclude that the criteria for a diagnosis of PTSD were 
present.  At his hearing before the undersigned in October 
2005, the veteran explained that he finds it difficult or 
even impossible to talk or think about the events he 
experienced in Vietnam, especially with someone who he has 
just met.  In this regard, it is significant to note the 
history he gave in December 2004 of having stopped attending 
a Vet Center many years earlier because it actually increased 
his distress.  In addition, in a June 2005 outpatient therapy 
visit, the veteran was reported as saying he did not think it 
was necessary to spend each of his therapy sessions in 
intense examination of his own life.  

While the Court has specifically declined to accord 
preferential treatment to a treating physician's opinions, 
one of the factors involved in evaluating the probative value 
of a medical opinion is the medical expert's personal 
examination of the patient.  Guerrieri, supra.  In this case, 
as the veteran continued in therapy sessions, he exhibited 
more symptoms of PTSD.  In addition, he described more 
specific stressors, and the diagnosis of PTSD in April 2005 
was based on a history of events which reportedly occurred 
while the veteran was in Vietnam. 

As to whether the claimed in-service stressor occurred, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see 38 U.S.C.A. § 1154(b).  The veteran's receipt 
of the Combat Infantryman Badge is sufficient to establish 
combat participation.  In the case of any veteran who engaged 
in combat with the enemy in active service, the VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  

In the case of PTSD, the in-service injury is the stressful 
event.  The DSM-IV criteria require that a stressor involve, 
first, that the person experience, witness, or confront an 
event or events that involve actual or threatened death or 
serious injury, or a threat to physical integrity, of the 
person or others, and, second, that the person's response 
involve intense fear, helplessness, or horror.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) at 424, 428 (4th ed., 1994).  

The examiner in November 2004 said that the veteran had not 
sufficiently identified a specific stressor, as defined 
above, and the Board does not possess the necessary medical 
expertise to challenge the results of this medical evidence 
as to the sufficiency of a stressor.  See Jones v. Principi, 
16 Vet. App. 219, 225 (2002) (Board must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Nevertheless, while the sufficiency of a stressor is a 
medical determination, the existence of a stressor is an 
adjudicatory matter.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  When seen by the VA therapist over a period of 
several months in 2005, the veteran reported other stressors, 
including having seen evidence of deaths in combat, and 
having experienced intense fear of his life during his last 
few weeks in combat in Vietnam.  These stressors, which were 
reported at the time that PTSD was diagnosed, are presumed to 
be sufficient.  In addition, the Board finds that such 
incidents are consistent with his documented combat history.

In sum, for the reasons discussed above, the Board finds that 
the evidence is in equipoise as to whether the veteran 
currently has PTSD linked to an in-service stressor, and that 
the veteran's history of combat-related stressors related to 
his VA therapist in 2005 is credible and consistent with the 
circumstances of combat.  Since the diagnosis of PTSD in 
April 2005 was based on those stressors, service connection 
for PTSD is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


